LaDelle Abilez, CSR
                             Official Court Reporter
                             200th Judicial District Court
                             Travis County, Texas



                             P.O. Box 1748
                             Austin, Texas 78767
                             (512) 854-9325




                                       August 17, 2015


Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457


Re: Third Court of Appeals No. 03-15-00497-CV
    Trial Court Cause No. D-1-GN-14-004669

Style: Charles L. Farris vs. Karen E. Landa


Dear Mr. Kyle,

I am requesting an extension for the filing of this record. The Reporter’s Record is due
today, August 17, 2015.

I respectfully request an extension because of my current workload with other appeals
and records that are due.

Thank you in advance for your consideration in this matter.


                                       Sincerely,

                                         /s/ LaDelle Abilez

                                       LaDelle Abilez